TYSON, Judge.
The indictment charged the appellant with the robbery of Banks Sims by taking some $350.00 from his person by putting him in fear, etc. This indictment also charged the appellant in separate counts with assault with intent upon one Banks Sims, a law enforcement officer with the City of Tuscaloosa, and, further, in a still different count, with the robbery of Warehouse Grocery of Tuscaloosa, Inc.
The jury found the appellant guilty of robbery as charged and fixed punishment at ninety-nine years and one day imprisonment in the penitentiary. The trial court then set sentence in accordance with this verdict.
This is a companion case to that of Moseley v. State, Ala.Cr.App., 357 So.2d 390 (1978).
The issues asserted for review on appeal in the instant case are the same as those reviewed by this Court in Moseley, supra.
The issues are (1) evidence of another offense, which occurred as the appellant and his companions were fleeing the premises of Warehouse Grocery, and (2) whether or not there was a fatal variance between the indictment and proof as to the ownership of the stolen goods. These were fully discussed in Moseley, supra.
We have carefully examined this record and find no error therein. This cause is affirmed on the authority of Moseley v. State, Ala.Cr.App., 357 So.2d 390 (1978).
AFFIRMED.
All the Judges concur.